Name: 2003/256/EC: Commission Decision of 26 February 2003 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2003 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2003) 617)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  competition;  natural environment;  deterioration of the environment;  chemistry
 Date Published: 2003-04-11

 Avis juridique important|32003D02562003/256/EC: Commission Decision of 26 February 2003 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2003 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2003) 617) Official Journal L 095 , 11/04/2003 P. 0054 - 0060Commission Decisionof 26 February 2003on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2003 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council(notified under document number C(2003) 617)(Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)(2003/256/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer(1), as last amended by Regulation (EC) No 2039/2000(2), and in particular to Article 7 thereof,Whereas:(1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 of Regulation (EC) No 2037/2000 and Annex III thereto.(2) Article 4(2)(c) of Regulation (EC) No 2037/2000 sets out the total calculated level of methyl bromide which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2003, and in each 12-month period thereafter.(3) Article 4(3)(d) of Regulation (EC) No 2037/2000 sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2003.(4) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer(3) and has thereby received declarations on intended imports in 2003.(5) For hydrochlorofluorocarbons the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision 2002/654/EC of 12 August 2002 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council(4).(6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(2) of Regulation (EC) No 2037/2000,HAS ADOPTED THIS DECISION:Article 11. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2003 from sources outside the Community shall be 3570000,000 ozone depleting potential (ODP) kilograms.2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2003 from sources outside the Community shall be 37500000,000 ODP kilograms.3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2003 from sources outside the Community shall be 3412116,400 ODP kilograms.4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2003 from sources outside the Community shall be 420060,000 ODP kilograms.5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2003 from sources outside the Community shall be 3828198,970 ODP kilograms.6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2003 from sources outside the Community shall be 4068500,000 ODP kilograms.7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2003 from sources outside the Community shall be 3354556,822 ODP kilograms.8. The quantity of controlled substances of group new substances (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2003 from sources outside the Community shall be 47412,000 ODP kilograms.Article 21. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex I hereto.2. The allocation of import quotas for halons during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex II hereto.3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex III hereto.4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex IV hereto.5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex V hereto.6. The allocation of import quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex VI hereto.7. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex VII hereto.8. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2003 shall be for the purposes indicated and to the companies indicated in Annex VIII hereto.9. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2003 shall be as set out in Annex IX hereto.Article 3This Decision is addressed to the following undertakings:Advanced Chemical SA Balmes, 69 Pral 3o E - 08007 BarcelonaAgroquÃ ­micos De Levante SA PolÃ ­gono Industrial CastillaCalle Vial n ° 5 S/NE - 46380 Cheste ( Valencia )Albemarle Europe SPRL Parc Scientifique EinsteinRue du Bosquet 9B - 1348 Louvain-La-NeuveAlcobre SA Luis I, Nave 6-BPolÃ ­gono Industrial VallecasE - 28031 MadridAlfa Agricultural Supplies SA 15, Tim. Filimonos str. GR - 11521 AthensAusimont SpA Viale Lombardia 20 I - 20021 Bollate ( MI )Betapur Pau ClarÃ ­s, 196 E - 08037 BarcelonaCleanaway Ltd Airborne Close Leigh-on-Sea Essex SS9 4EL United KingdomDuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht NederlandFenner-Dunlop Oliemolenstraat 2 9203 ZN Drachten NederlandGalco SA Avenue Carton de Wiart 79 B - 1090 BruxellesGU Thermo Technology LtdGreencool RefrigerantsUnit 12 Park Gate Business CentreChandlers WayPark GateSouthampton SO31 1FQ United KingdomHARP International Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United KingdomHoneywell Fluorine Products Europe BV Kempenweg 90 Postbus 264 6000 AG Weert NederlandLaboratorios Miret SA (Lamirsa) Geminis, 4 Pol. Ind. Can Parellada E - 08228 Les Fonts de Terrassa ( Barcelona )Promosol Bld Henri Cahn BP 27 F - 94363 Bry-sur-Marne CedexRhodia Organique Fine Ltd PO Box 46 - St Andrews Road Avonmouth Bristol BS11 9YF United KingdomSigma Aldrich Chemie GmbH RiedstraÃ e 2 D - 89555 SteinheimSigma Aldrich Company Ltd The Old BrickyardNew RoadGillingham SP8 4XT United KingdomSyngenta Crop Protection Surrey Research Park Guildford, Surrey GU2 7YH United KingdomArch Chemicals NV Keetberglaan 1AHavennummer 1061B - 2070 ZwijndrechtGreat Lakes Chemical (Europe) Ltd Sycamore House, Lloyd Drive, The Grove Ellesmere Port South Wirral L65 9HQ United KingdomBiochem IbÃ ©ricaQuÃ ­micos AgrÃ ­colas e Industriais, LdaEstrada M. 502 - Apartado 250 Atalaia P - 2870-901 MontijoPolar Cool S.L Valdemorillo, 8PolÃ ­gono Industrial Ventorro del CanoE - 28925 AlcorcÃ ³nPhosphoric Fertilizers Industry SA Thessaloniki Plant O.O. Box 10183 GR - 54110 ThessalonikiAsahi Glass Europe BV World Trade Center Strawinskylaan 1525 1077 XX Amsterdam NederlandCelotex Limited Warwick House27/31 St Mary's RoadEaling London W5 5PR United KingdomCaraÃ ¯bes Froid SARL BP 6033 Ste ThÃ ©rÃ ¨se, Route du Lamentin F - 97219 Fort-de-France, MartiniqueAtofina SA Cours Michelet - La DÃ ©fense 10 F - 92091 Paris-La DÃ ©fenseEurobrom BV Postbus 158 2280 AD Rijswijk NederlandGalex SA BP 128 F - 13321 Marseille Cedex 16Guido Tazzetti & Co. Strada Settimo 266 I - 10156 TorinoCalorie 503, rue HÃ ©lÃ ¨ne BoucherZI BucBP 33 F - 78534 Buc CedexMebrom NV Assenedestraat 4 B - 9940 Rieme ErtveldeIneos Fluor Ltd PO Box 13, The Heath Runcorn, Cheshire WA7 4QF United KingdomRefrigerant Products Ltd N9 Central Park EstateWestinghouse RoadTrafford ParkManchester M17 1PG United KingdomSolvay Fluor und Derivate GmbH Hans-BÃ ¶ckler-Allee 20 D - 30173 HannoverSigma Aldrich Chimie SARL 80, rue de Luzais, L'Isle d'Abeau Chesnes F - 38297 Saint-Quentin-FallavierSJB Chemical Products BV Wellerondom 11 3230 AG Brielle NederlandSynthesia EspaÃ ±ola SA Conde Borrell, 62 E - 08015 BarcelonaUniversal Chemistry & Technology SpA Viale A. Filippetti 20 I - 20122 MilanoDone at Brussels, 26 February 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 244, 29.9.2000, p. 1.(2) OJ L 244, 29.9.2000, p. 26.(3) OJ C 193, 13.8.2002, p. 11.(4) OJ L 220, 15.8.2002, p. 59.ANNEX IGROUPS I AND IIImport quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2003.CompanyCleanaway Ltd (UK)Honeywell Fluorine Products (NL)Solvay Fluor und Derivate (D)Syngenta (UK)ANNEX IIGROUP IIIImport quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for destruction during the period 1 January to 31 December 2003.CompanyCleanaway Ltd (UK)ANNEX IIIGROUP IVImport quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2003.CompanyCleanaway Ltd (UK)Fenner-Dunlop BV (NL)Honeywell Fluorine Products (NL)Ineos Fluor Ltd (UK)Phosphoric Fertilisers Industry (GR)ANNEX IVGROUP VImport quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2003.CompanyArch Chemicals (B)Atofina (F)Cleanaway Ltd (UK)ANNEX VGROUP VIImport quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for non quarantine and pre-shipment uses, for quarantine and pre-shipment applications, for feedstock uses and for destruction for the period 1 January to 31 December 2003.CompanyAgroquimicos de Levante (E)Albemarle Europe (B)Alfa Agricultural Supplies (GR)Atofina (F)Biochem Iberica (P)Cleanaway Ltd (UK)Eurobrom (NL)Great Lakes Chemicals (UK)Mebrom (B)Sigma Aldrich Chemie (D)ANNEX VIGROUPS VIIImport quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for destruction during the period 1 January to 31 December 2003.CompanyCleanaway Ltd (UK)ANNEX VIIGROUP VIIIImport quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and in accordance with the provisions of Decision 2002/654/EC for feedstock uses, process agents, for reclamation, for destruction and other applications allowed under Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2003.ProducerAtofina (F)Ausimont (I)DuPont de Nemours (NL)Honeywell Fluorine Products (NL)Ineos Fluor Ltd (UK)Rhodia Organique (UK)Solvay Fluor und Derivate (D)ImporterAdvanced Chemicals (E)Alcobre (E)Asahi Glass (NL)Betapur (E)Calorie (F)CaraÃ ¯bes Froid SARL (F)Celotex (UK)Cleanaway (UK)Galco (B)Galex (F)Greencool (UK)Guido Tazzetti (I)HARP International (UK)Mebrom (B)Polar Cool (E)Promosol (F)Refrigerant Products (UK)Sigma Aldrich Chimie (F)Sigma Aldrich Company (UK)SJB Chemical Products (NL)Synthesia (E)Universal Chemistry & Technology (I)ANNEX VIIIGROUP "NEW SUBSTANCES"Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses during the period 1 January to 31 December 2003.CompanyLaboratorios Miret SA (LAMIRSA) (E)Sigma Aldrich Chemie (D)ANNEX IX(This Annex is not published because it contains confidential commercial information.)